USCA11 Case: 19-13238     Date Filed: 06/29/2022   Page: 1 of 41




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 19-13238
                   ____________________

TIMOTHY HOWARD SPRIGGS,

                                           Petitioner-Appellant,
versus
UNITED STATES OF AMERICA,


                                     Respondent-Appellee.
                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
             D.C. Docket Nos. 2:13-cv-14189-JEM,
                      2:10-cr-14013-JFM-1
                   ____________________
USCA11 Case: 19-13238       Date Filed: 06/29/2022    Page: 2 of 41




2                      Opinion of the Court               19-13238

Before NEWSOM, MARCUS, Circuit Judges, and STORY, District
Judge.
STORY, District Judge:
       Timothy Howard Spriggs (“Spriggs”) appeals the district
court’s denial of his Motion to Vacate, Set Aside or Correct
Sentence (“Motion to Vacate”) pursuant to 28 U.S.C. § 2255.
Spriggs alleges ineffective assistance of counsel based on his trial
attorney’s decision not to pursue a motion to suppress “core
evidence” against him, specifically, statements Spriggs made to law
enforcement and evidence of child pornography obtained from his
laptop computer. The district court held that Spriggs failed to
demonstrate ineffective assistance of counsel and denied relief.
      For the reasons set forth below, we affirm.
                                 I.
       In January 2010, while conducting an internet investigation,
Det. Brian Broughton of the Martin County Sheriff’s Department
identified an Internet Protocol (“IP”) address from Hobe Sound,
Florida flagged as a device involved in the transmission of child
pornography on numerous occasions in December 2009. Det.
Broughton matched the IP address to an internet subscriber
account for Charlotte Roseman and subsequently confirmed that
Roseman owned the real property associated with the suspect IP
address—11501 Southeast Ella Avenue (“11501” or the “11501
property”).
USCA11 Case: 19-13238        Date Filed: 06/29/2022     Page: 3 of 41




19-13238               Opinion of the Court                         3

      In preparation for applying for a search warrant, Det.
Broughton visited 11501 to obtain pictures. While there, he
discovered and photographed a Bounder recreational vehicle
(“RV”) parked “adjacent to the residence of 11501.”
       It is undisputed that the RV was, in fact, parked on a separate
property from 11501 and had a street address of 11491. Following
the post-remand hearing in this case, the district court found “no
evidence that law enforcement knew the RV was located on a lot
with a different lot number” at the time the warrant was executed.
       Det. Broughton subsequently applied for and secured a
search warrant authorizing a search of the 11501 property. The
search warrant defined the “premise[] to be searched” as “11501 SE
Ella Ave, Hobe Sound, FL 33450” and described the “residence” as
a “single family home” with the number 11501 “affixed to the
house.” The warrant did not mention the RV, and the pictures
attached to the application and warrant likewise did not depict the
RV. In the affidavit accompanying the application for the warrant,
which the warrant incorporated, Det. Broughton stated his belief
that “the Premises and the curtilage thereof” were being used for
the possession of child pornography.
       On January 13, 2010, Det. Broughton and his partner, Det.
Patrick Colasuonno, executed the search warrant. Det. Broughton
wore an audio recording device, which he activated when they
arrived. Det. Broughton did not record the entire time, but only
recorded his exchanges with witnesses.
USCA11 Case: 19-13238       Date Filed: 06/29/2022     Page: 4 of 41




4                      Opinion of the Court                19-13238

       Upon their arrival at 11501, the detectives encountered
Garry Spriggs and Junice Spriggs, the parents of
Defendant/Appellant Timothy Spriggs (“Spriggs”); Phillip Spriggs,
the brother of Spriggs; and Spriggs himself in the front yard
(together, the “Spriggs family”). The Spriggs family advised Det.
Broughton that the property owners were not home. In response
to an inquiry from Det. Broughton whether the RV was
“associated with the residence,” Garry Spriggs answered in the
affirmative and explained, “Yes, we park it in [Charlotte
Roseman’s] yard.”
       Det. Broughton explained the reason for his visit and that his
investigation concerned “inappropriate material” such as “images
of young children” being distributed from the IP address associated
with the 11501 property. He asked if the property owners had Wi-
Fi and learned that they had an available wireless internet
connection but did not have a computer. Garry Spriggs explained
that the Spriggs family purchased internet service from the
property owners when in town. Det. Broughton explained to the
Spriggs family that he was looking for a computer with peer-to-
peer file sharing software on it that would allow for downloading
materials from the internet.
      At Det. Broughton’s request, the Spriggs family contacted
Ms. Roseman, and she was asked to return home for execution of
the warrant. While awaiting Ms. Roseman’s arrival, the detectives
questioned the Spriggs family further about the presence of
computers on the property. Spriggs said that he possessed a Dell
USCA11 Case: 19-13238       Date Filed: 06/29/2022     Page: 5 of 41




19-13238               Opinion of the Court                        5

laptop computer that was in the RV, that he normally lived in
Valdosta, Georgia, and that he used 11501 Ella Avenue as his
address. Spriggs admitted that his laptop computer had file-sharing
software on it and that his computer “[p]robably” had all three
types of software Det. Broughton mentioned. After learning that
there were computers in the RV, Det. Broughton advised the
Spriggs family that because their computers were “on the
property,” they would also be subject to examination.
       At some point after Det. Broughton explained with more
specificity what he hoped to discover in the search, Spriggs asked
to speak with the detectives privately, away from his family
members. Spriggs told the detectives he was aware that there was
“inappropriate” material on his laptop. Spriggs stated that the
detectives needed only his computer and not the computers of his
family members. When asked whether there was “a lot” on his
computer, Spriggs stated that “it’s going to look worse than it is.”
Spriggs was advised by both detectives several times that he was
not under arrest but that they intended to collect and analyze all of
the computers.
      When Ms. Roseman arrived, Det. Broughton ended the
conversation with Spriggs to speak with Ms. Roseman inside her
house. Det. Colasuonno stayed outside with the Spriggs family,
and Spriggs said he told his family that he had downloaded child
pornography.
      The detectives first conducted the search of the 11501 house
and then the RV. Following remand, members of the Spriggs
USCA11 Case: 19-13238      Date Filed: 06/29/2022    Page: 6 of 41




6                     Opinion of the Court               19-13238

family supplied affidavits describing what occurred the day of the
search. In the Spriggs family affidavits, they state that a deputy
accompanying Det. Broughton placed his hand on his firearm in
the “ready” position, which they perceived as a show of authority
and coercion. The Spriggs family was asked to wait outside the RV
during the search. According to Spriggs and the Spriggs family,
when asked about the ability to search the RV and seize the
computers from the RV, Det. Broughton indicated that he had a
warrant and that the Spriggs’ RV “was included as ‘curtilage’ on
the 11501 property Warrant.” Det. Broughton reportedly advised
the Spriggs family that he could search “anything on th[e]
property” while simultaneously motioning with his arms to
encompass the RV and a storage shed. The Spriggs family averred
that they did not believe they had any choice but to allow the
detectives to search the RV.
       Approximately ten minutes into the search of the RV, a
deputy told Spriggs that Det. Broughton needed him inside. Det.
Broughton recorded his communications with Spriggs inside the
RV. Det. Broughton asked Spriggs to identify his laptop.
According to Spriggs’ post-remand declaration, Spriggs initially
refused to answer, but eventually confirmed which laptop
belonged to him and also confirmed that the files containing child
pornography were downloaded to a separate hard drive. Spriggs
identified his computer, various hard drives, and the computers of
family members. The detectives seized the computers and hard
drives.
USCA11 Case: 19-13238       Date Filed: 06/29/2022    Page: 7 of 41




19-13238               Opinion of the Court                       7

      Before examining the computers and hard drives seized
from the RV, Det. Broughton obtained a separate search warrant
authorizing a search of the contents and extraction of child
pornography from the devices. From Spriggs’ Dell computer, Det.
Broughton extracted 120 video files that contained child
pornography.
       On February 25, 2010, Spriggs was indicted by a federal
grand jury in the Southern District of Florida and charged with a
single count of knowingly receiving, by means of a computer,
visual depictions of minors engaged in sexually explicit conduct, in
violation of 18 U.S.C. § 2252(a)(2).
       On March 30, 2010, without the benefit of a negotiated plea
agreement, Spriggs entered a plea of guilty to count one of the
Indictment. Spriggs also signed and agreed to a Stipulated Factual
Basis in Support of Guilty Plea admitting to knowingly receiving
child pornography. He faced a statutory penalty range of five to
twenty years in prison. On October 18, 2010, Spriggs was
sentenced to 180 months of imprisonment, which was below the
applicable guideline range.
       Spriggs exercised his right to direct appeal and successfully
challenged an enhancement to his sentence under the Sentencing
Guidelines based on distribution of child pornography. United
States v. Spriggs (Spriggs I), 666 F.3d 1284, 1289 (11th Cir. 2012).
On April 13, 2012, Spriggs was resentenced to 126 months of
imprisonment, with all other aspects of his original sentence
USCA11 Case: 19-13238       Date Filed: 06/29/2022     Page: 8 of 41




8                      Opinion of the Court                19-13238

remaining intact. Spriggs has since completed his custodial
sentence.
        In May 2013, with the aid of counsel, Spriggs filed his
original Motion to Vacate under § 2255, alleging ineffective
assistance of counsel. Specifically, Spriggs asserted that law
enforcement violated his Fourth and Fifth Amendment rights by
“improperly obtaining access to him” in order to record him
illegally and search areas outside the scope of the search warrant,
that law enforcement violated Miranda v. Arizona, 384 U.S. 436
(1966), by obtaining involuntary statements from him without
consent, and that trial counsel should have known that the search
warrant was falsely obtained and did not cover the RV where his
computer and other media were seized.
      Without conducting an evidentiary hearing, the magistrate
judge issued a report and recommendation opining that trial
counsel’s failure to move to suppress would not have affected
Spriggs’ decision to plead guilty. The district court adopted the
report and recommendation in its entirety and denied Spriggs’
motion to vacate. Spriggs appealed.
       On August 9, 2017, a panel of this Court reversed the denial
of Spriggs’ original Motion to Vacate and remanded the case for
additional proceedings. Spriggs v. United States (Spriggs II), 703 F.
App’x 888, 892 (11th Cir. 2017). The Court observed that the
merits of Spriggs’ Fourth Amendment challenge were not fully
explored and that the “inquiry into trial counsel’s performance in
advising a client to plead guilty cannot be unmoored from the
USCA11 Case: 19-13238        Date Filed: 06/29/2022     Page: 9 of 41




19-13238               Opinion of the Court                         9

merits of an alleged Fourth Amendment violation, particularly
when, as here, [1] the defendant claims he is innocent of the offense
he pled guilty to and [2] when a motion to suppress may have been
outcome-determinative.” Id. at 891. The Court explained as
follows:
      The Supreme Court has said that, as far as
      performance goes, “[n]o reasonable lawyer would
      forgo competent litigation of meritorious, possibly
      decisive claims.” Kimmelman v. Morrison, 477 U.S.
      365, 382 n.7, 106 S. Ct. 2574, 91 L.Ed.2d 305 (1986)
      (emphasis added). And it recently clarified that to
      establish prejudice when the “decision about going to
      trial turns on [a defendant’s] prospects of success and
      those are affected by the attorney’s error—for
      instance, where a defendant alleges that his lawyer
      should have but did not seek to suppress
      [evidence]”—the defendant must show that “he
      would have been better off going to trial,” a showing
      that unquestionably implicates (at least to some
      degree) the merits of the alleged Fourth Amendment
      violation. Lee v. United States, 137 S. Ct. 1958, 1965
      (2017).
Id. at 891–92 (alterations in original). The Court continued, “[i]n
cases like this one, where a [defendant] faults his lawyer for failing
to pursue a motion to suppress prior to entering a plea, both the
deficient performance and prejudice prongs of Strickland turn on
USCA11 Case: 19-13238       Date Filed: 06/29/2022    Page: 10 of 41




10                     Opinion of the Court                19-13238

the viability of the motion to suppress.” Id. at 892 (alteration in
original) (quoting Arvelo v. Sec’y, Fla. Dep’t of Corr., 788 F.3d
1345, 1348 (11th Cir. 2015)).
       On remand, the district judge referred the case to a
magistrate judge for an evidentiary hearing. Consistent with the
instructions on remand, evidence was received at the hearing
addressing the merits of the hypothetical motion to suppress. Det.
Broughton, Spriggs’ trial counsel, Robin Rosen-Evans, the
Assistant Federal Public Defender who originally represented
Spriggs, and Spriggs testified at the hearing. Ms. Roseman and
members of the Spriggs family provided affidavits in support of
Spriggs’ renewed Section 2255 motion.
       Ms. Roseman, among others, supplied an affidavit averring
that the 11501 and 11491 lots were separate and distinct, that she
rented the property to the Spriggs family, that it was “common
knowledge” there was no room on 11501 for a motor home given
the narrow lots, that it was also known that she was trying to sell
the 11491 lot, and that “For Sale” signs were posted.
       As relevant to the issues presented, Det. Broughton testified
that he believed the RV was parked on the same 11501 property or
within the curtilage of 11501. He also testified about the voluntary,
incriminating statements made by Spriggs.
      In her testimony, Rosen-Evans explained her thought
process and reasoning concerning the advice provided to Spriggs.
She testified that her notes reflected that Spriggs admitted to her
USCA11 Case: 19-13238       Date Filed: 06/29/2022     Page: 11 of 41




19-13238               Opinion of the Court                        11

he had downloaded child pornography and intended to enter a
guilty plea. Rosen-Evans explained that she had discussed whether
to file a motion to suppress with Spriggs before his guilty plea. But
she “determined that it would not be in his best interest to file” the
motion. From her investigation, Rosen-Evans found that there
was a “contradiction between the police and the [Spriggs family]”
as to whether the officers were granted permission to search the
RV. She was concerned that if she filed a motion to suppress, then
the court would have to take testimony, which could result in an
adverse credibility determination against her client or his family.
She believed that such a determination could hurt Spriggs at the
sentencing phase. Not only could the pursuit of a suppression
motion weaken Spriggs’ chances of obtaining a downward
variance, it could also result in him losing the benefit of an
acceptance-of-responsibility reduction or exposing himself to an
obstruction-of-justice enhancement. Rosen-Evans explained that
her primary goal was to obtain the lowest sentence for her client,
who was facing up to 20 years in prison. And she knew that Spriggs
“need[ed] every break, every reduction [she] could get him.”
Moreover, Rosen-Evans thought that even if the officers did not
have consent to search the RV, the suppression motion would have
failed based on her belief that “there was probable cause for the
issuance of a search warrant for the RV and that the evidence
would have been inevitably discovered.” In the end, Rosen-Evans
determined that, because she thought a suppression motion would
be unlikely to succeed and because there was significant downside
USCA11 Case: 19-13238      Date Filed: 06/29/2022    Page: 12 of 41




12                    Opinion of the Court                19-13238

risk, filing the motion would not be “consistent with getting [her
client] the best possible resolution.”
       Spriggs testified that, had he been properly advised, he
would not have pled guilty. Spriggs stated that Rosen-Evans had
discussed her reasoning for not filing a motion to suppress with
him prior to his plea and that her explanation was consistent with
her hearing testimony. On cross-examination, Spriggs identified a
letter he wrote for purposes of his sentencing hearing
corroborating Det. Broughton’s testimony that Spriggs’ statements
to him on January 13, 2010 were voluntary and expressly stating
that he “came forward to [Det. Broughton] willingly and of [his]
own volition.”
      On February 28, 2019, the magistrate judge issued a report
and recommendation that Spriggs’ renewed Section 2255 Motion
to Vacate be denied. The magistrate judge rejected Spriggs’
contention that he need only show that a motion to suppress
would have been “potentially meritorious.” The magistrate judge
noted that Spriggs had “the burden to show that his motion to
suppress would have succeeded and that no competent attorney
would have advised him otherwise.” The magistrate judge agreed
that Rosen-Evans had “erred in concluding that the inevitable
discovery doctrine applied,” because the police were “not in active
pursuit of alternative legal means to obtain the evidence.” See
United States v. Delancy, 502 F.3d 1297, 1315 (11th Cir. 2007)
(“[T]he prosecution must demonstrate that the lawful means
which made discovery inevitable were being actively pursued prior
USCA11 Case: 19-13238      Date Filed: 06/29/2022    Page: 13 of 41




19-13238              Opinion of the Court                      13

to the occurrence of the illegal conduct.” (citations and quotation
marks omitted)). However, the magistrate judge explained that
counsel’s error was not dispositive and that, “[a]lthough [counsel]
erred in the specific basis for her belief,” she was “correct in
believing and advising [Spriggs] that a motion to suppress could
fail” and reasonably considered the downside risk to filing such a
motion.
       The magistrate judge deemed Rosen-Evans’ testimony
credible. He further found that her testimony was supported by
contemporaneous and “detailed notes and documentation” in her
case file. The magistrate judge acknowledged that Rosen-Evans
met with Spriggs numerous times, met with and interviewed
Spriggs’ family as well as Ms. Roseman, investigated and
researched potential defenses, and twice convinced the sentencing
judge to vary below the guidelines based on mitigating
circumstances.
      The magistrate judge reasoned that the law was sufficiently
unclear as to whether the curtilage doctrine, the automobile
exception, or the good-faith exception to the warrant requirement
would apply to these facts. Accordingly, the magistrate judge
concluded that:
      An attorney cannot be deemed ineffective for failing
      to pursue a motion to suppress for which viable
      arguments existed on both sides, particularly
      where—as here—that attorney must balance
USCA11 Case: 19-13238      Date Filed: 06/29/2022     Page: 14 of 41




14                     Opinion of the Court                19-13238

      important countervailing considerations about the
      potential impact of losing the motion.
The magistrate judge distinguished Lee by pointing out that “Lee
did not have to establish deficient performance.”
       In the alternative, the magistrate judge recommended that
Spriggs’ motion could also be denied based on a failure to
demonstrate prejudice from his counsel’s alleged deficient
performance. The magistrate judge found that Spriggs failed to
show that, but for counsel’s error, he would not have pleaded
guilty and would have elected to proceed to trial.
       Having reviewed the record, we conclude that the factual
findings in the report and recommendation are not clearly
erroneous and incorporate them herein as necessary. See
Anderson v. City of Bessemer, 470 U.S. 564, 573 (1985) (“Findings
of fact shall not be set aside unless clearly erroneous, and due
regard shall be given to the opportunity of the trial court to judge
the credibility of the witnesses.” (quoting Fed. R. Civ. P. 52(a))).
       Over Spriggs’ objection, on June 21, 2019, the district court
adopted the report and recommendation. Spriggs appealed and
moved for a certificate of appealability (“COA”), which was denied
by the district court.
      Spriggs then filed a motion for COA with this Court. This
Court granted the motion on the following issue: “Whether trial
counsel was ineffective for failing to file a motion to suppress the
USCA11 Case: 19-13238        Date Filed: 06/29/2022      Page: 15 of 41




19-13238                Opinion of the Court                          15

statements made by Spriggs to law enforcement and the evidence
of child pornography obtained from Spriggs’s laptop computer.”
                                     II.

        We evaluate the district court’s denial of a motion to vacate
under § 2255 by exercising de novo review over legal conclusions
and reviewing factual findings for clear error. Osley v. United
States, 751 F.3d 1214, 1222 (11th Cir. 2014). A claim of ineffective
assistance of counsel presents “mixed questions of law and fact”
and, therefore, warrants de novo review. Id. The resolution of the
issue in the present case turns on two questions: (1) Did Lee
establish a different standard to be applied for the performance
prong in a Strickland v. Washington, 466 U.S. 668 (1984), analysis
in the context of giving advice concerning a plea? and (2) To prevail
on a Sixth Amendment claim, must a defendant prove that a
forgone motion to suppress would have been successful?
       Spriggs urges the Court to find that, at the plea phase of a
case, analysis of the performance prong under Strickland requires
the Court to focus on whether there is a reasonable probability that
the defendant would not have pled guilty based on the actual
advice given by counsel, as opposed to viewing the issue from the
perspective of a reasonably competent counsel. Spriggs asserts that
the district court failed to limit its consideration to “counsel’s actual
decisionmaking and advice process,” as required by Kimmelman v.
Morrison. Appellant’s Initial Br. at 44 (emphasis in original).
Spriggs further asserts that the district court misinterpreted
USCA11 Case: 19-13238      Date Filed: 06/29/2022     Page: 16 of 41




16                     Opinion of the Court                19-13238

Kimmelman and Zakrzewski v. McDonough, 455 F.3d 1254 (11th
Cir. 2006), by not focusing its inquiry on “whether there is a
reasonable probability that the defendant would not have pled
guilty, not whether the defendant would have won the case.”
Appellant’s Reply Br. at 6. A review of the relevant cases shows
that the district court properly applied the standards enunciated in
Strickland and elucidated by this Court in Chandler v. United
States, 218 F.3d 1305 (11th Cir. 2000) (en banc), to evaluate the
performance prong of counsel’s representation of the defendant.
                               A.
       The Sixth Amendment guarantees criminal defendants the
right to counsel. U.S. Const. amend. VI; Gideon v. Wainwright,
372 U.S. 335, 339–40, 343 (1963). As the Supreme Court has
explained, “the right to counsel is the right to the effective
assistance of counsel.” Strickland, 466 U.S. at 686 (quoting
McMann v. Richardson, 397 U.S. 759, 771 n.14 (1970)). This right
attaches not only during a criminal trial, but also when a criminal
defendant is deciding whether to plead guilty. See Lafler v.
Cooper, 566 U.S. 156, 162 (2012); Hill v. Lockhart, 474 U.S. 52, 57
(1985).
      To succeed on a claim of ineffective assistance of counsel, a
defendant must establish both that (1) his attorney’s “performance
was deficient” and (2) his attorney’s “deficient performance
prejudiced the defense.” Strickland, 466 U.S. at 687; Knowles v.
Mirzayance, 556 U.S. 111, 122 (2009). This Court has previously
observed that cases in which a criminal defendant can satisfy both
USCA11 Case: 19-13238       Date Filed: 06/29/2022     Page: 17 of 41




19-13238               Opinion of the Court                        17

parts of the Strickland test “are few and far between.” Chandler,
218 F.3d at 1313 (citation and quotation marks omitted).
        Under Strickland’s performance prong, deficient
performance requires a showing that “counsel’s representation fell
below an objective standard of reasonableness” given the
“prevailing professional norms.” Strickland, 466 U.S. at 688. A
court’s review of an attorney’s performance is “highly deferential.”
Id. at 689. “A fair assessment of attorney performance requires that
every effort be made to eliminate the distorting effects of hindsight,
to reconstruct the circumstances of counsel’s challenged conduct,
and to evaluate the conduct from counsel’s perspective at the
time.” Id. Because this is no easy task, a court considering a claim
of ineffective assistance must apply a “strong presumption” that
counsel’s representation was within the “wide range of reasonable
professional assistance.” Id. “And because counsel’s conduct is
presumed reasonable, for a petitioner to show that the conduct was
unreasonable, [he] must establish that no competent counsel
would have taken the action that his counsel did take.” Chandler,
218 F.3d at 1315 (citation omitted).
       It is well established that counsel’s performance and
professional advice informs the voluntariness (and intelligence) of
a defendant’s decision to enter a guilty plea. See McMann, 397 U.S.
at 770 (“a defendant’s plea of guilty based on reasonably competent
advice is an intelligent plea not open to attack on the ground that
counsel may have misjudged the admissibility [of evidence]”); see
also McCarthy v. United States, 394 U.S. 459, 466 (1969). “[T]he
USCA11 Case: 19-13238        Date Filed: 06/29/2022      Page: 18 of 41




18                      Opinion of the Court                   19-13238

voluntariness of the plea depends on whether counsel’s advice was
within the range of competence demanded of attorneys in criminal
cases[,]” Hill, 474 U.S. at 56 (citation and quotation marks omitted),
because, in addition to constituting a waiver of certain
constitutional rights, “a guilty plea is an admission of all the
elements of a formal criminal charge” and “cannot be truly
voluntary unless the defendant possesses an understanding of the
law in relation to the facts.” McCarthy, 394 U.S. at 466; see also
Wofford v. Wainwright, 748 F.2d 1505, 1508 (11th Cir. 1984).
       As a result, when a defendant alleges that his counsel’s
“deficient performance led him to accept a guilty plea rather than
go to trial, . . . we [ ] consider whether the defendant was prejudiced
by the ‘denial of the entire judicial proceeding . . . to which he had
a right.’” Lee, 137 S. Ct. at 1965 (last alteration in original) (quoting
Roe v. Flores-Ortega, 528 U.S. 470, 483 (2000)); Hill, 474 U.S. at 59.
The prejudice inquiry contemplates whether there is a “reasonable
probability that but for counsel’s errors, [the defendant] would not
have pleaded guilty and would have insisted on going to trial.” Lee,
137 S. Ct. at 1965 (quoting Hill, 474 U.S. at 59).
                              B.
      Spriggs contends that the district court failed to focus its
inquiry on whether there is a reasonable probability that the
defendant would not have pled guilty. However, the report and
recommendation adopted by the district court specifically found
“Defendant has not shown a reasonable probability that but for
Rosen-Evans’ error he would not have pleaded guilty and would
USCA11 Case: 19-13238       Date Filed: 06/29/2022     Page: 19 of 41




19-13238               Opinion of the Court                        19

have insisted on going to trial.” We agree with Spriggs that under
Lee this is the proper prejudice standard, and we find that the
district court did, in fact, apply that standard.
        Spriggs next contends that counsel’s performance must be
judged by counsel’s actual decision-making and advice rather than
what a reasonably competent attorney would have done, but the
cases do not support that position. Kimmelman does not hold that
the performance prong is to be decided based solely on
consideration of counsel’s actual decision-making and advice. In
Kimmelman, the petitioner asserted ineffective assistance of
counsel premised on failure to litigate a Fourth Amendment claim
competently. 477 U.S. at 368–73. The lack of diligence in
Kimmelman was blatant; trial counsel failed to conduct any
discovery, failed to thoroughly investigate, was unaware that a
search was conducted, and was unaware of evidence seized that the
government sought to introduce at trial. Id. Kimmelman clarified
the distinct interests protected by the Fourth and Sixth
Amendments and identified the nature of the constitutional values
reflected in each amendment, as well as the elements of proof. Id.
at 374–75. Evaluating performance under Strickland, the Supreme
Court stated, “[n]o reasonable lawyer would forgo competent
litigation of meritorious, possibly decisive claims,” at least not “on
the remote chance that his deliberate dereliction might ultimately
result in federal habeas review.” Id. at 382 n.7 (emphasis added).
The Supreme Court explained further that, “[a]lthough a
meritorious Fourth Amendment issue is necessary to the success of
USCA11 Case: 19-13238        Date Filed: 06/29/2022     Page: 20 of 41




20                      Opinion of the Court                 19-13238

a Sixth Amendment claim . . . , a good Fourth Amendment claim
alone will not earn a prisoner federal habeas relief.” Id. at 382.
        The Supreme Court indicated approval of the “no
competent lawyer” standard in a more analogous case, albeit
before Lee was decided. Premo v. Moore, 562 U.S. 115, 124 (2011).
In Premo v. Moore, the Supreme Court reversed the Ninth Circuit
for failing to properly apply Strickland within the context of § 2254
and specifically for failing to afford sufficient deference not only to
the state court but also to trial counsel’s advice concerning a guilty
plea. 562 U.S. at 126. Premo relied, in part, on Kimmelman and
considered the reasonableness of trial counsel’s decision to seek out
and recommend a guilty plea at an early stage of the case rather
than move to suppress defendant’s confession. Id. at 124. Premo
framed the relevant question under the Strickland performance
prong as whether “no competent attorney would think a motion
to suppress would have failed.” Id.. In doing so, the Supreme
Court cited Kimmelman.
        We find Premo instructive because the Court discussed the
importance of “strict adherence” to the Strickland performance
standard “when reviewing the choices an attorney made at the plea
bargain stage” and the challenges unique to plea negotiations. Id.
at 125. Premo acknowledged “certain differences between
inadequate-assistance-of-counsel claims in cases where there was a
full trial on the merits and those . . . where a plea was entered.” Id.
at 132. The Court suggested that the measure of deference might
change at various stages of a criminal prosecution and discussed
USCA11 Case: 19-13238       Date Filed: 06/29/2022     Page: 21 of 41




19-13238               Opinion of the Court                        21

the uncertainties posed to both sides in an early plea scenario,
suggesting that the “added uncertainty that results when there is
no extended, formal record and no actual history to show how the
charges have played out at trial works against the party alleging
inadequate assistance.” Id. at 132.
      Lee does not alter these holdings. Lee’s teachings inform
the prejudice prong of the Strickland analysis, as opposed to the
performance prong. While the two Strickland inquiries overlap to
a degree, as we read Lee, its holding does not alter the Strickland
performance analysis. In Lee, the government “concede[d] that
Lee’s plea-stage counsel provided inadequate representation”
when he assured Lee that he would not be deported if he entered
a guilty plea. 137 S. Ct. at 1964. The only issue for resolution was
whether Lee could satisfy his burden to demonstrate prejudice. Id.
at 1967. Regarding prejudice, the Court expressly noted the
“unusual circumstances” presented in that both the defendant and
trial counsel testified that “deportation was the determinative
issue” to Lee, and there was undisputed evidence that, had Lee
known that he could be deported if convicted, his attorney’s advice
would have been to run the risk of going to trial even if an acquittal
was a long shot. Id. at 1967–68 (“But for his attorney’s
incompetence, Lee would have known that accepting the plea
agreement would certainly lead to deportation” (emphasis in
original) (quotation marks omitted)). But again, the performance
prong wasn’t at issue because it was conceded by the government.
Id. at 1964.
USCA11 Case: 19-13238        Date Filed: 06/29/2022     Page: 22 of 41




22                      Opinion of the Court                 19-13238

       The principles stated in Chandler hold true today. In
Chandler, we found defense counsel’s sentencing strategy
objectively reasonable. Counsel chose to focus on lingering doubt
at sentencing and did not actively pursue character witnesses for
mitigation, other than defendant’s wife and mother, out of fear of
damaging cross-examination and rebuttal. 281 F.3d at 1320–21.
Our language in Chandler is broad, and we discussed performance
in two parts, both generally and relative to the specific facts. Id. at
1313–27. The “principles governing performance,” see id. at 1313,
are just that, overarching principles; and there is no indication that
they vary when applied to a plea setting or that the Strickland
performance standards depend on the stage of a case. Chandler is
the preeminent authority in our circuit concerning the meaning
and application of Strickland. And, since Chandler, we have
continued to apply this standard, emphasizing that the Strickland
performance prong sets “a high bar.” Butts v. GDCP Warden, 850
F.3d 1201, 1207 (11th Cir. 2017) (quoting Buck v. Davis, 137 S. Ct.
759, 775 (2017)) (Section 2254).
       Accordingly, Spriggs bears the burden to show that his
attorney “made errors so serious that [she] was not functioning as
the ‘counsel’ guaranteed [him] by the Sixth Amendment.”
Strickland, 466 U.S. at 687. He must show “that no competent
counsel” would have given advice consistent with Rosen-Evans’
advice or adopted the same defense strategy. Chandler, 218 F.3d
at 1315. And we consider whether counsel’s advice was objectively
USCA11 Case: 19-13238       Date Filed: 06/29/2022    Page: 23 of 41




19-13238               Opinion of the Court                       23

reasonable at the time it was given to Spriggs—not in hindsight.
Strickland, 466 U.S. at 689; Chandler, 218 F.3d at 1316.
                                 C.
       In this case, counsel’s professional advice to Spriggs was to
forgo a motion to suppress and to tender a guilty plea. Spriggs
contends that his attorney’s performance fell below objectively
reasonable standards because she misapplied the law to the facts in
evaluating the merits of a potential suppression motion and gave
unsound legal advice, which led Spriggs to enter a guilty plea.
Specifically, counsel advised Spriggs that pursuing a motion to
suppress evidence would not be in his best interest, that the
inevitable discovery doctrine applied and any attempt to exclude
the government from introducing Spriggs’ laptop was likely to fail,
and that she would not be filing a motion to suppress. The decision
to move to suppress was for Spriggs’ attorney to make. See Jones
v. Barnes, 463 U.S. 745, 751 (1983).
       Having reviewed the evidentiary record developed
following Spriggs II, we find that counsel’s performance did not fall
below the applicable standard. We first note that Spriggs’ trial
counsel has served as a federal defender for more than thirty years.
Her experience is a factor in determining the deference a court may
give to her strategic decision and advice to her client. Indeed, with
experienced trial counsel, “the presumption that [counsel’s
performance] was reasonable is even stronger.” Chandler, 218 F.3d
at 1316; accord Zakrzewski, 455 F.3d at 1258.
USCA11 Case: 19-13238      Date Filed: 06/29/2022     Page: 24 of 41




24                     Opinion of the Court               19-13238

        In addition, Rosen-Evans’ knowledge of Spriggs’ admission
and indication that he wished to enter a guilty plea influenced her
defense strategy. Keep in mind that Spriggs volunteered to law
enforcement that the offending laptop (the one containing child
pornography flagged in Det. Broughton’s investigation) was his
and then made additional statements concerning his conduct and
specifics of the underlying offense. According to Rosen-Evans’ case
file, Spriggs admitted downloading child pornography to her as
well. The Supreme Court recognized in Strickland that “[t]he
reasonableness of counsel’s actions may be determined or
substantially influenced by the defendant’s own statements or
actions.” 466 U.S. at 691 (“Counsel’s actions are usually based,
quite properly, on informed strategic choices made by the
defendant and on information supplied by the defendant.”).
       “[S]trategic choices made after thorough investigation of
law and facts relevant to plausible options are virtually
unchallengeable.” Strickland, 466 U.S. at 689. Here, Spriggs argues
that Rosen-Evans did not make a strategic decision, but rather
provided advice based on a “misunderstanding of the law” or her
“mistaken beliefs.” Appellant’s Reply Br. at 4, 13. It is undisputed
that Rosen-Evans was mistaken about the inevitable discovery
doctrine. Again, though, because the test we apply in evaluating
counsel’s performance is an objective test, see Strickland, 466 U.S.
at 688, her error is not determinative in this case. As explained in
Gordon v. United States,
USCA11 Case: 19-13238       Date Filed: 06/29/2022    Page: 25 of 41




19-13238               Opinion of the Court                       25

      [I]t matters not whether the challenged actions of
      counsel were the product of a deliberate strategy or
      mere oversight. The relevant question is not what
      actually motivated counsel, but what reasonably
      could have motivated counsel.
518 F.3d 1291, 1301 (11th Cir. 2008) (citing Roe, 528 U.S. at 481);
see also Chandler, 218 F.3d at 1314 (performance is reasonable “as
long as the approach taken might be considered sound trial
strategy” (citation and quotation marks omitted)). The district
court found that, despite the error “in the specific basis for her
belief, AFPD Rosen Evans was correct in believing and advising
[Spriggs] that a motion to suppress could fail.” As we consider
what “reasonably could have motivated counsel[,]” see Gordon,
518 F.3d at 1301, given the particulars of this case, we turn next to
the potential merits of the forgone motion to suppress and the
potential risks to Spriggs should the motion have failed.
      1. Merits of Forgone Motion to Suppress
        Spriggs contends that his hypothetical motion was “very
likely to succeed.” Oral Arg. at 34:51-53. We disagree. Although
the police did not possess a warrant for the RV specifically, the
district court, like Rosen-Evans, determined that probable cause to
search the RV existed before execution of the warrant. Spriggs’
trial attorney testified that she believed law enforcement had
probable cause to search the RV before Det. Broughton’s
erroneous statement that the warrant encompassed the RV.
USCA11 Case: 19-13238           Date Filed: 06/29/2022        Page: 26 of 41




26                        Opinion of the Court                      19-13238

      In addition, three Fourth Amendment doctrines—curtilage,
the automobile exception, and the good-faith exception—all cast
doubt on the viability of a suppression motion. 1 Ultimately,
though, the district court was correct that we need not definitively
resolve these Fourth Amendment issues.
       As suggested in Chandler, in nearly every case, there is
something that a trial lawyer might have done differently. 218 F.3d
at 1313. “But, the issue is not what is possible or ‘what is prudent
or appropriate, but only what is constitutionally compelled.’” Id.
(quoting Burger v. Kemp, 483 U.S. 776, 794 (1987)). And we
conclude that an objectively reasonable defense lawyer would have
recognized the obstacles to succeeding on a suppression motion
and having the evidence excluded and could very well have offered
Spriggs the same advice. Here is why.
     The Fourth Amendment prohibits law enforcement from
conducting “unreasonable searches and seizures.” U.S. Const.
amend. IV. A warrant is generally required before law


1 Spriggs has abandoned any claim that his counsel was ineffective for failing
to move to suppress voluntary statements he made to law enforcement prior
to the search of the RV. Appellant’s Reply Br. at 4 n.1. Spriggs clarifies that
pre-search statements “would not be part of the relief resulting from
suppression of the search itself.” Id. He also points out that his statements
concerning “ownership of the offending computer” occurred during the
search of the RV. Id. It is also undisputed that Spriggs was not in custody at
the time he made the incriminating statements to the detectives and was not
subject to “custodial interrogation” for purposes of the Fifth Amendment and
Miranda.
USCA11 Case: 19-13238       Date Filed: 06/29/2022    Page: 27 of 41




19-13238               Opinion of the Court                       27

enforcement is authorized to conduct a search of “persons, houses,
papers, and effects.” See Oliver v. United States, 466 U.S. 170, 176–
78 (1984) (citations omitted). The government bears the burden to
establish the reasonableness of a warrantless search and the
application of “one of the recognized exceptions to the warrant
requirement, thereby rendering it reasonable within the meaning
of the fourth amendment.” United States v. Freire, 710 F.2d 1515,
1519 (11th Cir. 1983).
        Following remand, the government asserted that the
warrantless search of the RV could have been upheld on multiple
grounds and that a motion to suppress would have failed. As
discussed below, the district court subsequently determined that
there were viable arguments both for and against application of
exceptions to the warrant requirement. We agree with the district
court and conclude that Spriggs has failed to demonstrate that “no
competent attorney would think a motion to suppress would have
failed.” Premo, 562 U.S. at 124. We reach this conclusion primarily
due to the good faith exception and law enforcement’s reasonable
belief that the search warrant for 11501 authorized the search of
the RV.
      a. Good Faith Exception
       We find good faith to be the most compelling argument as
to why a motion to suppress would have failed. The Supreme
Court has repeatedly emphasized that the “use of evidence
obtained in violation of the Fourth Amendment does not itself
violate the Constitution.” Pa. Bd. of Prob. & Parole v. Scott, 524
USCA11 Case: 19-13238        Date Filed: 06/29/2022      Page: 28 of 41




28                      Opinion of the Court                  19-13238

U.S. 357, 362 (1998). Rather, the exclusionary rule is a “prudential”
judge-made doctrine, id. at 363, and its “sole purpose . . . is to deter
future Fourth Amendment violations,” Davis v. United States, 564
U.S. 229, 236–37 (2011) (citations omitted). Thus, when
considering whether to apply the exclusionary rule, courts must
keep in mind that it is a rule of “last resort, justified only where the
deterrence benefits of suppression outweigh the substantial social
costs of ignoring the reliable, trustworthy evidence bearing on guilt
or innocence.” United States v. Green, 981 F.3d 945, 957 (11th Cir.
2020) (cleaned up); see Davis, 564 U.S. at 237.
       The good faith exception takes “the culpability of the law
enforcement conduct” into account and the level of culpability
factors into the exclusionary rule analysis. Davis, 564 U.S. at 238
(quoting Herring v. United States, 555 U.S. 135, 143 (2009)). There
is a strong argument that the good-faith exception would have
applied here when we consider Det. Broughton’s culpability and
what was known to law enforcement the day of the search. In
short, it is a tough sell to say that a “reasonably well trained officer
would have known that the search was illegal in light of all of the
circumstances.” United States v. Taylor, 935 F.3d 1279, 1289 (11th
Cir. 2019) (citation and quotation marks omitted). Det. Broughton
obtained a warrant based upon probable cause developed through
a lawful investigation. With the benefit of live testimony from Det.
Broughton, the district court found that “there is no evidence that
law enforcement knew the RV was located on a lot with a different
lot number.” We credit this factual finding. See Anderson, 470
USCA11 Case: 19-13238       Date Filed: 06/29/2022     Page: 29 of 41




19-13238               Opinion of the Court                        29

U.S. at 573. For as the district court explained, “[t]here was no sign
with a different lot number, no fence between the two lots, and no
one at the scene told the officers that the RV was on a different lot
number.” Therefore, in executing that warrant, “the officers made,
at most, an ‘honest mistake’ in interpreting the warrant to include
the RV.” United States v. Houck, 888 F.3d 957, 960 (8th Cir. 2018)
(quoting Maryland v. Garrison, 480 U.S. 79, 87 (1987)).
       We agree with the district court that, at best, Det.
Broughton was mistaken in concluding that the search warrant for
11501 authorized a search of the RV. See, e.g., Utah v. Strieff, 579
U.S. 232, 241 (2016). As a result, it would have been reasonable for
competent counsel to doubt that the evidence would be excluded.
See Herring, 555 U.S. at 146; see also Davis, 564 U.S. at 239
(“Isolated, nonrecurring police negligence . . . lacks the culpability
required to justify the harsh sanction of exclusion.” (cleaned up)).
        For these reasons, we conclude that an objectively
reasonable competent lawyer could have determined that it was
likely that a suppression motion challenging the warrantless search
of the RV would be defeated pursuant to the good faith exception.
       b. Curtilage
       The district court found that although the language in the
original search warrant did not expressly authorize a search “of
anything other than the house designated as 11501[,]” the warrant
“implicitly” authorized a search of the “curtilage” at the 11501
property. Notwithstanding that the RV sat on a separate lot with
USCA11 Case: 19-13238           Date Filed: 06/29/2022         Page: 30 of 41




30                         Opinion of the Court                      19-13238

a different street address, the district court found there was a viable
argument that the curtilage doctrine applied, bringing the Spriggs’
RV within the scope of the search warrant for 11501.
       On the day of the search, there were no statements made to
law enforcement by Spriggs, his family members, or the property
owners indicating that the RV was, in fact, sitting on a separate lot
with a separate street address. After the fact, Ms. Roseman
supplied an affidavit averring that the 11501 and 11491 lots were
separate and distinct, and that a “For Sale” sign was on the 11491
lot, and implying that it was “common knowledge” there was no
room on 11501 for a motor home given the narrow lots in the
community, etc. Det. Broughton denied seeing a “For Sale” sign.
       This Court has yet to address in a published opinion whether
a search warrant that does not explicitly authorize a search of the
curtilage of a residence subject to a search warrant implicitly does
so. However, the majority of courts to decide the issue have held
that, when a warrant authorizes the search of a particular
residence, the authorization to search also extends to the curtilage
of the residence.2 We are guided and bound by United States v.


2   See, e.g., United States v. Asselin, 775 F.2d 445, 446–47 (1st Cir. 1985)
(warrant that authorized search of “single family trailer” found to include
vehicle parked next to trailer and birdhouse hanging from tree fifteen feet
from trailer); United States v. Gottschalk, 915 F.2d 1459, 1461 (10th Cir. 1990)
(collecting cases holding that “[a] search warrant authorizing a search of a
certain premises generally includes any vehicles located within its curtilage if
the objects of the search might be located therein”).
USCA11 Case: 19-13238              Date Filed: 06/29/2022        Page: 31 of 41




19-13238                     Opinion of the Court                              31

Napoli, 530 F.2d 1198 (5th Cir. 1976). 3 The Fifth Circuit held in
Napoli that a warrant authorizing the search of the premises of a
single-family dwelling was sufficient to encompass a camper
parked in the driveway of the dwelling. Id. at 1200.
       “[A]lthough the private property immediately adjacent to a
home is treated as the home itself, this area is not unlimited.”
United States v. Taylor, 458 F.3d 1201, 1206 (11th Cir. 2006).
Instead, curtilage “is limited to that property that the individual
should reasonably expect to be treated as the home itself.” Id.
(citing United States v. Dunn, 480 U.S. 294, 300 (1987)). When
resolving questions concerning curtilage, the Supreme Court has
identified four factors to consider:
          the proximity of the area claimed to be curtilage to
          the home, whether the area is included within an
          enclosure surrounding the home, the nature of the
          uses to which the area is put, and the steps taken by
          the resident to protect the area from observation by
          people passing by.
Dunn, 480 U.S. at 301 (citations omitted).
      Considering the United States v. Dunn factors, a motion to
suppress evidence seized from the RV may have been defeated

3 See   Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981) (en banc)
(“We hold that the decisions of the United States Court of Appeals for the Fifth
Circuit . . . handed down by that court prior to the close of business on [Sep-
tember 30, 1981], shall be binding as precedent in the Eleventh Circuit.”).
USCA11 Case: 19-13238        Date Filed: 06/29/2022      Page: 32 of 41




32                      Opinion of the Court                  19-13238

pursuant to the curtilage doctrine. As revealed by the photographs,
the RV was parked within three or four yards of the 11501
residence. Det. Broughton testified that the RV was so close to the
11501 residence that he did not question whether it was parked on
a different lot. The close proximity of the RV to the 11501
residence is the strongest evidence in favor of finding that the RV
was within the 11501 curtilage. Dunn, 480 U.S. at 301. Also, the
Spriggs family advised Det. Broughton that they were staying in
the RV—which was situated on the 11501 owner’s yard—and that
they were using the Wi-Fi from 11501. So too was one member of
the Spriggs family staying in a bedroom at 11501. And so too was
an electrical power cable connecting the RV directly to the house.
       We agree with the district court that while numerous factual
issues existed concerning potential application of the curtilage
doctrine, under these circumstances, consideration of the doctrine
by counsel in deciding to forgo a suppression motion would be
reasonable.
       c. Automobile Exception
       The district court found it “very likely that law
enforcement’s search of the Spriggs’ RV would have been justified
under the automobile exception” and agreed with the assessment
of Rosen-Evans that probable cause to search the RV existed before
the search occurred.
     The automobile exception permits law enforcement to
conduct a warrantless search of a vehicle if “(1) the vehicle is readily
USCA11 Case: 19-13238       Date Filed: 06/29/2022     Page: 33 of 41




19-13238               Opinion of the Court                        33

mobile; and (2) the [law enforcement officers] have probable cause
for the search.” United States v. Lindsey, 482 F.3d 1285, 1293 (11th
Cir. 2007). Other exigent circumstances are not required for the
exception to apply. Id. (citing United States v. Johns, 469 U.S. 478,
484 (1985)).
        In California v. Carney, 471 U.S. 386 (1985), the Supreme
Court considered application of the automobile exception to
motor homes. Id. at 387, 393–94. Acknowledging that a motor
home “possessed some, if not many of the attributes of a home,”
the Supreme Court recognized that the justifications for the
automobile exception, namely, being “readily mobile” and “a
reduced expectation of privacy stemming from its use as a licensed
motor vehicle subject to a range of police regulation inapplicable
to a fixed dwelling,” could also apply to a motor home depending
on the circumstances. Id. at 393. In so ruling, the Supreme Court
stated that if a motor home “is found stationary in a place not
regularly used for residential purposes[,] temporary or otherwise,”
the automobile exception applies. Id. at 392–93. But the Court
declined to decide whether that holds true where a motor home “is
situated in a way or place that objectively indicates that it is being
used as a residence.” Id. at 394 n.3; cf. also United States v. Adams,
46 F.3d 1080, 1081 (11th Cir. 1995) (per curiam) (“The law
regarding whether to apply to motor homes the established search
and seizure principles applicable to motor vehicles, or those
applicable to fixed places of residence has not been developed.”).
USCA11 Case: 19-13238       Date Filed: 06/29/2022    Page: 34 of 41




34                     Opinion of the Court                19-13238

       In determining whether the automobile exception has
application to a motor home, the Supreme Court considered the
following facts potentially relevant: the vehicle’s “location,
whether the vehicle is readily mobile or instead, for instance,
elevated on blocks, whether the vehicle is licensed, whether it is
connected to utilities, and whether it has convenient access to a
public road.” Carney, 471 U.S. at 394 n.3; see also Lindsey, 482 F.3d
at 1293 (explaining that a vehicle is “readily mobile” if it is
“operational” (citation and quotation marks omitted)).
       We find it less likely that the automobile exception would
have applied here, particularly in light of the evidence that the
Spriggs family was using the RV as a residence at that time. See
Carney, 471 U.S. at 394 n.3. The Spriggs family was paying
monthly rent to the property owners to park the RV on private
property in a residential community. The RV was parked adjacent
to the 11501 property—not in a driveway or on the street (though
it did have ready access to the street). The photos reflect that an
awning was extended on the RV as well. The fact that the Spriggs
family was using the internet connection from the 11501 property
likewise supports Spriggs’ claim that the RV was being lived in and
more akin to a home than a motor vehicle for purposes of Fourth
Amendment analysis.
       At minimum, factual questions existed concerning how
“readily mobile” the RV was. The RV was not elevated on blocks,
yet it was reportedly “chocked” to prevent accidental movement.
The RV was also connected to utilities and cable. There is no
USCA11 Case: 19-13238       Date Filed: 06/29/2022     Page: 35 of 41




19-13238               Opinion of the Court                        35

record evidence explicitly addressing whether the RV was licensed
to operate and subject to regulation, registration, and inspection,
though Garry had told officers that he and his wife had driven the
RV down from Ohio a month or two prior. See Oral Arg. at 15:30-
16:04.
       More importantly, we agree with Spriggs that the cases
relied upon by the government, referred to by Spriggs as “driveway
cases,” are inapposite because they involve instances where law
enforcement either observed and/or could confirm mobility and
the vehicle was not a fixed residence or being lived in. Appellant’s
Reply Br. at 11. As observed during oral argument, several of the
factors that tend to support the government’s curtilage argument
tend to undermine the government’s claim that the automobile
exception would have applied. See Oral Arg. at 9:40-10:10.
      While we find the applicability of this exception to be
questionable, the fact that the district court found it to be
potentially viable supports the conclusion that reasonably
competent counsel could reach the same conclusion.
                                 ***
       In conclusion, we need not decide, in hindsight, whether the
exceptions to the Fourth Amendment’s warrant requirement
discussed by the district court would have applied here. For
purposes of our analysis, the salient point is that it would have been
objectively reasonable for competent counsel to decide that the
existence of factual questions and the uncertainty surrounding the
USCA11 Case: 19-13238        Date Filed: 06/29/2022     Page: 36 of 41




36                      Opinion of the Court                 19-13238

availability of one or more exceptions to the warrant requirement
weighed against filing a motion to suppress.
       2. Trial Counsel’s Risk Analysis
       In reaching a decision whether to pursue a motion to
suppress, Spriggs’ trial counsel had to weigh against the possibilities
that the motion would fail, the consequences to her client if the
motion did, in fact, fail. Specifically, counsel considered the impact
of an adverse credibility finding in the suppression hearing if the
witness later testified at the sentencing hearing and the effect of
filing a suppression motion on acceptance of responsibility and
obstruction of justice at sentencing. We turn now to consideration
of those potential consequences.
       a. Likelihood of Adverse Credibility Finding
       Rosen-Evans feared that filing a suppression motion could
result in an “adverse determination” by the judge as to the
“credibility or honesty” of Spriggs or his family members.
       In the event a motion to suppress had been pursued, the
parties disagree about the need for live-witness testimony from
Spriggs and/or family members to supplement the audio recording
provided by Det. Broughton. While the need for testimony is
debatable, one need only review the affidavits of members of the
Spriggs family submitted for the remand hearing to see significant
conflicts in the testimony of the family and the detectives. It was
not unreasonable for Rosen-Evans to believe she would need to use
testimony from Spriggs and/or his family to counter testimony of
USCA11 Case: 19-13238       Date Filed: 06/29/2022       Page: 37 of 41




19-13238               Opinion of the Court                         37

the detectives. The magistrate judge found as a factual matter that
the interactions between Det. Broughton and the Spriggs family
after the search of the RV began were not recorded and that “[t]he
only source of evidence about the conversation during [the search
of the RV] comes from the Spriggs’ Family members’ affidavits.”
Rosen-Evans reasonably weighed the danger of such testimony in
her analysis. She was concerned about the repercussions of
suggesting that the detectives were not credible. She was also
hoping to preserve the Spriggs’ family members’ testimony (i.e.,
credibility) in an attempt to secure mitigating factors at sentencing.
       Attempting to avoid or minimize the risks associated with
having to offer live witness testimony and preserve untainted
witness testimony for mitigation at sentencing is a strategy that an
objectively reasonable trial attorney could have chosen.

      b. Likelihood of         Adversely     Affecting     Guidelines
         Calculations
        Rosen-Evans also testified that pursuing a motion to
suppress could have cost Spriggs the benefit of receiving an
adjustment to his offense level for acceptance of responsibility. See
U.S.S.G. § 3E1.1. She was concerned that filing the proposed
suppression motion would have put Spriggs at risk of not getting
credit for acceptance of responsibility and conceivably receiving an
obstruction-of-justice enhancement at sentencing. See id. § 3E1.1,
n.4 (conduct supporting obstruction-of-justice enhancement under
§ 3C1.1 “ordinarily indicates that the defendant has not accepted
responsibility for his criminal conduct”). If both risks materialized
USCA11 Case: 19-13238       Date Filed: 06/29/2022     Page: 38 of 41




38                     Opinion of the Court                 19-13238

and Spriggs was ineligible for acceptance and received an
obstruction enhancement, Spriggs could have faced a 5-level
increase in his offense level under the Sentencing Guidelines.
       We highlight two points. First, the burden belonged to
Spriggs to “clearly demonstrat[e] acceptance of responsibility and
[a defendant] must present more than just a guilty plea.” United
States v. Sawyer, 180 F.3d 1319, 1323 (11th Cir. 1999); accord
United States v. Wright, 862 F.3d 1265, 1279 (11th Cir. 2017).
Second, “[t]he determination of whether a defendant has
adequately manifested acceptance of responsibility is a flexible, fact
sensitive inquiry.” United States v. Smith, 127 F.3d 987, 989 (11th
Cir. 1997) (en banc).
       Spriggs argues that the guidelines risks were not real and
that he would not have jeopardized an acceptance-of-responsibility
reduction by electing to exercise his constitutional right to
challenge the search. He correctly characterizes some of our
precedent as holding, generally, that the mere exercise of
constitutional rights by an accused is not a basis for denying a
reduction for acceptance of responsibility. United States v.
Rodriguez, 959 F.2d 193, 197 (11th Cir. 1992). But see Smith, 127
F.3d at 989 (“Our case law permits a district court to deny a
defendant a reduction under § 3E1.1 based on conduct inconsistent
with acceptance of responsibility, even when that conduct includes
the assertion of a constitutional right.”) (citing United States v.
Jones, 934 F.2d 1199, 1200 (11th Cir. 1991); United States v. Henry,
883 F.2d 1010, 1011 (11th Cir. 1989)). Still, Spriggs cannot deny that
USCA11 Case: 19-13238        Date Filed: 06/29/2022     Page: 39 of 41




19-13238                Opinion of the Court                        39

pursuing a suppression motion and losing—whether he
subsequently entered a plea or proceeded to trial—would have
placed him at risk of losing at least one of the three potential
reduction points for acceptance of responsibility, which are
recommended by the government. See U.S.S.G. § 3E1.1(b), n.6
(explaining that the government is “in the best position to
determine” eligibility for additional one-point reduction). The
guidelines recognize that both timeliness of a plea and the
conservation of resources—government resources and the
court’s—may be considered by the prosecution in deciding
whether to award the additional one-point reduction. Id. In sum,
this was an objectively reasonable consideration and certainly a
matter that could affect the sentencing court’s view of Spriggs’ case
in fashioning a sentence “sufficient, but not greater than necessary”
under 18 U.S.C. § 3553(a).
       With respect to § 3553(a) factors, Rosen-Evans requested a
variance below the sentencing guideline range, and her argument
highlighted Spriggs’ admission, voluntary cooperation with law
enforcement (alleviating the need for law enforcement to obtain a
second search warrant for the RV), post-arrest statement, and
efforts towards rehabilitation. Trial counsel’s strategy to mitigate
sentencing exposure on Spriggs’ behalf was successful in obtaining
a custodial sentence below the applicable guideline range.
      Finally, the mitigation letter Spriggs proffered at his original
sentencing tells a different story than his post-conviction filings and
claims of ineffective assistance of counsel. In 2010, which is the
USCA11 Case: 19-13238        Date Filed: 06/29/2022      Page: 40 of 41




40                      Opinion of the Court                  19-13238

relevant period of time for purposes of our Strickland analysis,
Spriggs asserted (consistent with his inclination to plead guilty) that
his cooperation with law enforcement early on was both
intentional and redemptive. Spriggs represented that coming
forward and volunteering the information to Det. Broughton
about his laptop being in the RV and having child pornography on
it was a step towards his recovery and rehabilitation. The same is
true regarding Spriggs’ contemporaneous statements at his original
sentencing concerning satisfaction with trial counsel’s
representation.
       In sum, Spriggs’ trial counsel formulated a defense strategy
that aligned with Spriggs’ admission and voluntary statements to
law enforcement, an evaluation of the merits of a potential motion
to suppress, and an analysis of the attendant risks. Spriggs is unable
to persuade this Court that “no competent counsel” could have
decided to forego moving to suppress the evidence seized from the
RV. Chandler, 218 F.3d at 1315; Strickland, 466 U.S. at 689.
       Having concluded that Spriggs’ counsel’s performance was
not constitutionally deficient, we need not reach the question of
prejudice. See Brown v. United States, 720 F.3d 1316, 1326 (11th
Cir. 2013) (“If a defendant fails to satisfy either Strickland prong, we
need not address both.”); accord Holladay v. Haley, 209 F.3d 1243,
1248 (11th Cir. 2000).
USCA11 Case: 19-13238       Date Filed: 06/29/2022     Page: 41 of 41




19-13238               Opinion of the Court                        41

                                   IV.

       Given that Spriggs is before us on a § 2255 Motion to Vacate,
we are required to view his Fourth and Fifth Amendment
arguments through an ineffective-assistance lens. The magistrate
judge’s opinion adopted by the district court correctly points out
that this distinction is significant. As is borne out by our analysis,
the difficulty in seeking to determine whether trial counsel’s
performance fell below an objectively reasonable standard, even in
hindsight, is a valid reason for the stringent Strickland standard.
Here, we do not find that counsel’s advice was constitutionally
deficient.
AFFIRMED.